Dismissed and Memorandum Opinion filed September 10, 2013.




                                      In The

                       Fourteenth Court of Appeals

                               NO. 14-13-00658-CR

                      DANIEL MARRITT STALEY, Appellant
                                         V.

                        THE STATE OF TEXAS, Appellee

                      On Appeal from the 252nd District Court
                             Jefferson County, Texas
                          Trial Court Cause No. 13-16365

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to aggravated assault. In accordance with the
terms of a plea bargain agreement with the State, the trial court sentenced appellant
on April 22, 2013, to confinement for six years in the Institutional Division of the
Texas Department of Criminal Justice. Appellant filed a notice of appeal. We
dismiss the appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.



                                        PER CURIAM



Panel consists of Justices Frost, Boyce, and Jamison.
Do Not Publish—Tex. R. App. P. 47.2(b)




                                         2